Relying upon the case of Riddle v. State, 272 S.W. 165, appellant insists that the evidence does not support the conviction of guilt. That the appellant transported liquor was conceded. He depended upon his own testimony and that of his mother to the effect that the whisky was for medicinal purposes. The exculpatory testimony coming from witnesses who were interested in the defense cannot be regarded as conclusive against the state. Such announcement has been made in many cases, among them Hawkins v. State, 99 Tex.Crim. Rep.. In the case of Riddle v. State, supra, the inculpatory facts were circumstantial and the exculpatory evidence came from interested witnesses.
The conclusions touching the other questions raised in the motion are regarded as properly disposed of in the original opinion.
The motion is overruled.
Overruled.